
	
		I
		111th CONGRESS
		1st Session
		H. R. 3692
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Inslee (for
			 himself, Mr. Hinchey,
			 Mr. Grijalva,
			 Mr. Johnson of Illinois,
			 Mr. Kirk, Mr. Rahall, Mr.
			 Hare, Mr. Berman,
			 Ms. McCollum,
			 Mr. Nadler of New York,
			 Mr. Van Hollen,
			 Mrs. Maloney,
			 Mr. George Miller of California,
			 Mr. Moran of Virginia,
			 Mrs. Capps,
			 Ms. Hirono,
			 Ms. Lee of California,
			 Mr. Tierney,
			 Mr. Wexler,
			 Mr. Stark,
			 Mr. Waxman,
			 Mr. Boucher,
			 Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Wu, Mr. Murphy of Connecticut,
			 Mr. Lewis of Georgia,
			 Mr. Connolly of Virginia,
			 Mr. Carnahan,
			 Mr. Sherman,
			 Mr. Frank of Massachusetts,
			 Mr. Smith of Washington,
			 Ms. Eshoo,
			 Mr. Olver,
			 Ms. Baldwin,
			 Mr. Langevin,
			 Mr. Cohen,
			 Mr. Costello,
			 Mr. Gutierrez,
			 Ms. Harman,
			 Mr. Hastings of Florida,
			 Ms. Norton,
			 Mr. Holt, Mr. Honda, Mr.
			 Kennedy, Ms. Zoe Lofgren of
			 California, Mr. McGovern,
			 Mr. Nye, Mr. Markey of Massachusetts,
			 Mr. Heinrich,
			 Mr. Payne,
			 Mr. Miller of North Carolina,
			 Mr. Quigley,
			 Mr. Levin,
			 Mr. DeFazio,
			 Mr. Michaud,
			 Mr. Ackerman,
			 Mr. Filner,
			 Ms. Woolsey,
			 Ms. Berkley,
			 Mr. Pallone,
			 Mr. Rothman of New Jersey,
			 Ms. Schwartz,
			 Mr. Schiff,
			 Mr. McNerney,
			 Mr. Jackson of Illinois,
			 Mr. Scott of Virginia,
			 Mr. Ryan of Ohio,
			 Mr. Pascrell,
			 Mr. Higgins,
			 Mr. Rangel,
			 Mr. Grayson,
			 Mr. Dingell,
			 Mr. Sarbanes,
			 Ms. DeGette,
			 Mr. Blumenauer,
			 Mr. Cleaver,
			 Mr. Luján,
			 Mr. Spratt,
			 Mr. Clay, Ms. Speier, Ms.
			 DeLauro, Mr. Conyers,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Perriello,
			 Mr. Yarmuth,
			 Mr. Farr, Ms. Edwards of Maryland,
			 Mr. Sestak,
			 Mr. Price of North Carolina,
			 Mr. Johnson of Georgia,
			 Ms. Slaughter,
			 Mr. Snyder,
			 Mr. McDermott,
			 Mr. Hall of New York,
			 Mr. Andrews,
			 Mr. Scott of Georgia,
			 Mr. Kildee,
			 Mr. Chandler,
			 Mr. Watt, Mr. Doyle, Mr.
			 Peters, Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Mr. Israel,
			 Mr. Cooper,
			 Mr. Arcuri,
			 Ms. Schakowsky,
			 Mr. Bishop of New York,
			 Mr. Kucinich,
			 Ms. Wasserman Schultz,
			 Mr. Rush, Mr. Carson of Indiana,
			 Ms. Waters,
			 Mrs. Lowey,
			 Mr. Cummings,
			 Ms. Moore of Wisconsin,
			 Mr. Braley of Iowa,
			 Mrs. Davis of California,
			 Mr. Altmire,
			 Mr. Ellison,
			 Mr. Moore of Kansas,
			 Mr. Butterfield,
			 Mr. Gonzalez,
			 Mr. Meek of Florida,
			 Ms. Kilroy,
			 Mr. Massa,
			 Ms. Castor of Florida,
			 Mrs. McCarthy of New York,
			 Mr. Kind, Mr. Gene Green of Texas,
			 Mr. Pastor of Arizona,
			 Mr. Lipinski,
			 Ms. Roybal-Allard,
			 Ms. Kilpatrick of Michigan,
			 Ms. Loretta Sanchez of California,
			 Mr. Engel,
			 Mr. Tonko,
			 Ms. Velázquez,
			 Mr. Doggett,
			 Ms. Sutton,
			 Mr. Lance,
			 Mr. Delahunt,
			 Mr. Foster,
			 Mr. Maffei,
			 Mr. Brady of Pennsylvania,
			 Mr. Lynch,
			 Ms. Tsongas,
			 Ms. Matsui,
			 Ms. Linda T. Sánchez of California,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Marshall) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect inventoried roadless areas in the National
		  Forest System.
	
	
		1.Short titleThis Act may be cited as the
			 National Forest Roadless Area
			 Conservation Act.
		2.National forest
			 inventoried roadless areas
			(a)Identification
			 of inventoried roadless areasThe inventoried roadless areas
			 within the National Forest System set forth in the maps contained in the Forest
			 Service Roadless Area Conservation, Final Environmental Impact Statement,
			 Volume 2, dated November 2000, shall be known and identified as National Forest
			 Inventoried Roadless Areas. The Forest Service may modify such maps for the
			 sole purpose of improving their accuracy or inclusiveness. Any substantial
			 modification of such maps shall be made through the national forest management
			 planning process and documented in an environmental impact statement.
			(b)Management and
			 protectionThe Secretary of Agriculture shall manage the National
			 Forest Inventoried Roadless Areas identified in subsection (a) to maintain the
			 roadless character and values of the areas in accordance with the final rule
			 and record of decision published in the Federal Register on January 12, 2001
			 (66 Fed. Reg. 3244 et seq.).
			
